Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  
Claims 1-20 stand rejected.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oroskar et al. (Patent No.: US 10021686 B1), hereafter referred to as Oroskar.  
	In regard to Claim 1, Oroskar teaches A method, comprising: determining, by a parent node device comprising a processor (computing device 200 may represent a base station, Col. 6, lines 7-9, FIG. 2.  Computing device 200 includes a processing unit 204, Col. 6, lines 10-15, FIG. 2), available slot resources (Block 600 of FIG. 6 may involve determining that a HARQ transmission schedule of a wireless air interface defined by the RAN includes time-division-multiplexed slots that are subject to HARQ acknowledgment bundling and time-division-multiplexed slots that are not subject to HARQ acknowledgment bundling, Col. 12, lines 52-57, FIGS. 6).  
Oroskar teaches indicating, by the parent node device (computing device 200 may represent a base station, Col. 6, lines 7-9, FIG. 2) to a child user equipment function of integrated access and backhaul node equipment (relay base station served by the RAN, Col. 12, lines 57-60, FIG. 6), a multiplexing option for using the available slot resources (Block 602 may involve assigning, to relay base stations served by the RAN, time-division-multiplexed slots of the wireless air interface that are not subject to HARQ acknowledgment bundling, Col. 12, lines 57-60, FIG. 6).  


In regard to Claim 9, Oroskar teaches A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor (computing device 200 may represent a base station, Col. 6, lines 7-9, FIG. 2.  Computing device 200 includes a processing unit 204, and data storage 206, Col. 6, lines 10-15, FIG. 2), facilitate performance of operations, the operations comprising: performing dynamic frame structure coordination (The RAN may be aware of which slots in a frame are subject to bundled HARQ acknowledgments due to the frame's configuration, Col. 8, lines 61-63, FIG. 4.  The configuration of frames between the RAN and a particular WCD may be negotiated by these devices, Col. 9, lines 3-5, FIG. 4), comprising: determining, at a parent node device (computing device 200 may represent a base station, Col. 6, lines 7-9, FIG. 2.  Computing device 200 includes a processing unit 204, Col. 6, lines 10-15, FIG. 2), availability of slot resources (Block 600 of FIG. 6 may involve determining that a HARQ transmission schedule of a wireless air interface defined by the RAN includes time-division-multiplexed slots that are subject to HARQ acknowledgment bundling and time-division-multiplexed slots that are not subject to HARQ acknowledgment bundling, Col. 12, lines 52-57, FIGS. 6).  
Oroskar teaches indicating, from the parent node device (computing device 200 may represent a base station, Col. 6, lines 7-9, FIG. 2) to a child integrated access and backhaul node device (relay base station served by the RAN, Col. 12, lines 57-60, FIG. 6), a multiplexing option for using the slot resources by a child user equipment function (Block 604 may involve assigning, to non-relay WCDs served by the RAN, time-division-multiplexed slots of the wireless air interface that are subject to HARQ acknowledgment bundling, Col. 12, lines 60-64, FIG. 6) and a child distributed unit function of the integrated access and backhaul node device (Block 602 may involve assigning, to relay base stations served by the RAN, time-division-multiplexed slots of the wireless air interface that are not subject to HARQ acknowledgment bundling, Col. 12, lines 57-60, FIG. 6).  


In regard to Claim 16, Oroskar teaches A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor (computing device 200 may represent a base station, Col. 6, lines 7-9, FIG. 2.  Computing device 200 includes a processing unit 204, and data storage 206, Col. 6, lines 10-15, FIG. 2), facilitate performance of operations, the operations comprising: receiving, at a child integrated access and backhaul node device (relay base station served by the RAN, Col. 12, lines 57-60, FIG. 6), from a parent node device (computing device 200 may represent a base station, Col. 6, lines 7-9, FIG. 2), a multiplexing option for using available slot resources (Block 602 may involve assigning, to relay base stations served by the RAN, time-division-multiplexed slots of the wireless air interface that are not subject to HARQ acknowledgment bundling, Col. 12, lines 57-60, FIG. 6).  
Oroskar teaches communicating with full duplex operation in a slot (FIG. 3 illustrates a series of HARQ transmissions between base station 112 and WCD 120 in an FDD system. Thus, in each of time slots 300-320, either or both base station 112 and WCD 120 may transmit to one another, perhaps simultaneously, on different frequencies, Col. 6, lines 61-65, FIG. 3), based on the multiplexing option, by a user equipment function of the child integrated access and backhaul node device (Block 604 may involve assigning, to non-relay WCDs served by the RAN, time-division-multiplexed slots of the wireless air interface that are subject to HARQ acknowledgment bundling, Col. 12, lines 60-64, FIG. 6) and a distributed unit function of the child integrated access and backhaul node device (Block 602 may involve assigning, to relay base stations served by the RAN, time-division-multiplexed slots of the wireless air interface that are not subject to HARQ acknowledgment bundling, Col. 12, lines 57-60, FIG. 6).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3, 7, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oroskar in view of Abedini et al. (Pub. No.: US 20210127368 A1), hereafter referred to as Abedini.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Oroskar teaches the multiplexing option.  
Oroskar fails to teach the multiplexing option corresponds to a slot and indicates that only the child user equipment function or a child distributed unit function of is operable in the slot.  
	Abedini teaches the multiplexing option corresponds to a slot and indicates that only the child user equipment function or a child distributed unit function of is operable in the slot (Each subframe may include one or more time slots, Para. 49.  Base station 602 may respectively configure 624 a first set of resources associated with the first control information 614 for the relay device 606 and a second set of resources associated with the data and/or second control information 616 for the UE 604, Para. 106, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abedini with the teachings of Oroskar since Abedini provides a technique for indicating associations of resources for devices, which can be introduced into the system of Oroskar to ensure sufficient information is conveyed for allocating time resources among different types of devices.  

In regard to Claim 3, as presented in the rejection of Claim 1, Oroskar teaches the multiplexing option.  
Oroskar fails to teach the multiplexing option corresponds to a slot and indicates that the child user equipment function and a child distributed unit function is operable using spatial multiplexing in the slot.  
	Abedini teaches the multiplexing option corresponds to a slot and indicates that the child user equipment function and a child distributed unit function is operable using spatial multiplexing in the slot (Each subframe may include one or more time slots, Para. 49.  Base station 602 may respectively configure 624 a first set of resources associated with the first control information 614 for the relay device 606 and a second set of resources associated with the data and/or second control information 616 for the UE 604, Para. 106, FIG. 6.  When the base station 602 configures the first and second sets of resources to be at least partially overlapping in time, the base station 602 may further configure control information on the first set of resources over the backhaul link 610 and data and/or control information on the second set of resources over the access link 612 to be multiplexed according to SDM, Para. 112, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abedini with the teachings of Oroskar since Abedini provides a technique for indicating associations of resources for devices involving time resources, which can be introduced into the system of Oroskar to ensure sufficient information is conveyed for allocating time resources among devices by utilizing SDM.  

In regard to Claim 7, as presented in the rejection of Claim 1, Oroskar teaches the parent node device.  
Oroskar fails to teach indicating, from the parent node device to the child user equipment function of the integrated access and backhaul node equipment, occurs in response to a request from the child user equipment function of the integrated access and backhaul node equipment.  
	Abedini teaches indicating, from the parent node device to the child user equipment function of the integrated access and backhaul node equipment, occurs in response to a request from the child user equipment function of the integrated access and backhaul node equipment (In the initial access procedure 532, the relay device 506 may send a random access preamble to the base station 502, Para. 75, FIG. 5.  In the hybrid-node configuration procedure 538, the base station 502 may configure the relay device 506 with one or more parameters for relay operations, Para. 78, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abedini with the teachings of Oroskar since Abedini provides a technique for indicating associations of resources for devices involving time resources, which can be introduced into the system of Oroskar to ensure sufficient information is conveyed for allocating time resources among devices by utilizing SDM.  

In regard to Claim 13, as presented in the rejection of Claim 9, Oroskar teaches the parent node device.  
Oroskar fails to teach the indicating, from the parent node device to the child integrated access and backhaul node device, occurs in response to a request from the child integrated access and backhaul node device.  
	Abedini teaches the indicating, from the parent node device to the child integrated access and backhaul node device, occurs in response to a request from the child integrated access and backhaul node device (In the initial access procedure 532, the relay device 506 may send a random access preamble to the base station 502, Para. 75, FIG. 5.  In the hybrid-node configuration procedure 538, the base station 502 may configure the relay device 506 with one or more parameters for relay operations, Para. 78, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abedini with the teachings of Oroskar since Abedini provides a technique for indicating associations of resources for devices involving time resources, which can be introduced into the system of Oroskar to ensure sufficient information is conveyed for allocating time resources among devices by utilizing SDM.  

In regard to Claim 17, as presented in the rejection of Claim 16, Oroskar teaches the operations.  
Oroskar fails to teach the operations further comprise requesting, by the child integrated access and backhaul node device, the multiplexing option.  
	Abedini teaches the operations further comprise requesting, by the child integrated access and backhaul node device, the multiplexing option (In the initial access procedure 532, the relay device 506 may send a random access preamble to the base station 502, Para. 75, FIG. 5.  In the hybrid-node configuration procedure 538, the base station 502 may configure the relay device 506 with one or more parameters for relay operations, Para. 78, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abedini with the teachings of Oroskar since Abedini provides a technique for indicating associations of resources for devices involving time resources, which can be introduced into the system of Oroskar to ensure sufficient information is conveyed for allocating time resources among devices by utilizing SDM.  


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oroskar in view of Luo et al. (Pub. No.: US 20200170010 A1), hereafter referred to as Luo.  
	In regard to Claim 4, as presented in the rejection of Claim 1, Oroskar teaches the multiplexing option.  
Oroskar fails to teach the multiplexing option corresponds to a slot and indicates that the child user equipment function and a child distributed unit function is capable of using full duplex operation in the slot.  
Luo teaches the multiplexing option corresponds to a slot and indicates that the child user equipment function and a child distributed unit function is capable of using full duplex operation in the slot (a capability report message may include the capability of the node (e.g., of the child node) in supporting full duplex or half duplex. Based on the capability report information, the central entity (e.g., CU 310 of the IAB donor) may make decisions on resource pattern assigned for each for each IAB node, Para. 124, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo with the teachings of Oroskar since Luo provide a technique for assigning resources base on full/half duplex capabilities, which can be introduced into the system of Oroskar to permit resources are appropriately assigned through information of duplexing capabilities.  


Claim(s) 5-6, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oroskar in view of Takeda et al. (Pub. No.: US 20220039110 A1), hereafter referred to as Takeda.  
	In regard to Claim 5, as presented in the rejection of Claim 1, Oroskar teaches the multiplexing option.  
Oroskar fails to teach the multiplexing option is a first multiplexing option corresponding to a first slot, and further comprising, indicating, by the parent node device to the child user equipment function of the integrated access and backhaul node equipment, a second multiplexing option for using a second slot.  
	Takeda teaches the multiplexing option is a first multiplexing option corresponding to a first slot, and further comprising, indicating, by the parent node device to the child user equipment function of the integrated access and backhaul node equipment, a second multiplexing option for using a second slot (At 1515, the UE may receive a second time division duplex uplink-downlink configuration for the second subscription for a second set of slots including the one or more slots, Para. 203).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abedini with the teachings of Oroskar since Abedini provides a technique for different duplex configurations of different slots, which can be introduced into the system of Oroskar to permit assignment of different duplexing techniques to be assigned to different slots as necessary for optimizing usage of wireless resources.  

In regard to Claim 6, as presented in the rejection of Claim 1, Oroskar teaches the multiplexing option.  
Oroskar fails to teach the first multiplexing option for using the first slot and the second multiplexing option for using the second slot are sent in a single message to the child user equipment function of the integrated access and backhaul node equipment.  
	Takeda teaches the first multiplexing option for using the first slot and the second multiplexing option for using the second slot are sent in a single message to the child user equipment function of the integrated access and backhaul node equipment (At 1515, the UE may receive a second time division duplex uplink-downlink configuration for the second subscription for a second set of slots including the one or more slots, Para. 203).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abedini with the teachings of Oroskar since Abedini provides a technique for different duplex configurations of different slots, which can be introduced into the system of Oroskar to permit assignment of different duplexing techniques to be assigned to different slots as necessary for optimizing usage of wireless resources.  

In regard to Claim 14, as presented in the rejection of Claim 9, Oroskar teaches the system.  
Oroskar fails to teach the multiplexing option corresponds to half-duplex operation, full duplex operation, spatial division multiplexing or frequency division multiplexing.  
	Takeda teaches the multiplexing option corresponds to half-duplex operation, full duplex operation, spatial division multiplexing or frequency division multiplexing (At 1515, the UE may receive a second time division duplex uplink-downlink configuration for the second subscription for a second set of slots including the one or more slots, Para. 203).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abedini with the teachings of Oroskar since Abedini provides a technique for different duplex configurations of different slots, which can be introduced into the system of Oroskar to permit assignment of different duplexing techniques to be assigned to different slots as necessary for optimizing usage of wireless resources.  

In regard to Claim 18, as presented in the rejection of Claim 16, Oroskar teaches the multiplexing option.  
Oroskar fails to teach the multiplexing option is a first multiplexing option corresponding to a first slot, and wherein the operations further comprise receiving, from the parent node device a second multiplexing option corresponding to a second slot.  
	Takeda teaches the multiplexing option is a first multiplexing option corresponding to a first slot, and wherein the operations further comprise receiving, from the parent node device a second multiplexing option corresponding to a second slot (At 1515, the UE may receive a second time division duplex uplink-downlink configuration for the second subscription for a second set of slots including the one or more slots, Para. 203).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abedini with the teachings of Oroskar since Abedini provides a technique for different duplex configurations of different slots, which can be introduced into the system of Oroskar to permit assignment of different duplexing techniques to be assigned to different slots as necessary for optimizing usage of wireless resources.  

In regard to Claim 19, as presented in the rejection of Claim 16, Oroskar teaches the multiplexing option.  
Oroskar fails to teach the receiving the multiplexing option at the child integrated access and backhaul node device comprises receiving the multiplexing option at a user equipment function of the child integrated access and backhaul node device, and wherein the operations further comprise communicating data corresponding to the multiplexing option from the user equipment function to a distributed unit function of the child integrated access and backhaul node device.  
	Takeda teaches the receiving the multiplexing option at the child integrated access and backhaul node device comprises receiving the multiplexing option at a user equipment function of the child integrated access and backhaul node device, and wherein the operations further comprise communicating data corresponding to the multiplexing option from the user equipment function to a distributed unit function of the child integrated access and backhaul node device (At 1515, the UE may receive a second time division duplex uplink-downlink configuration for the second subscription for a second set of slots including the one or more slots, Para. 203).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abedini with the teachings of Oroskar since Abedini provides a technique for different duplex configurations of different slots, which can be introduced into the system of Oroskar to permit assignment of different duplexing techniques to be assigned to different slots as necessary for optimizing usage of wireless resources.  

In regard to Claim 20, as presented in the rejection of Claim 16, Oroskar teaches the multiplexing option.  
Oroskar fails to teach the operations further comprise scheduling communications, by the distributed unit function, based on the data corresponding to the multiplexing option.  
	Takeda teaches the operations further comprise scheduling communications, by the distributed unit function, based on the data corresponding to the multiplexing option (At 1515, the UE may receive a second time division duplex uplink-downlink configuration for the second subscription for a second set of slots including the one or more slots, Para. 203).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abedini with the teachings of Oroskar since Abedini provides a technique for different duplex configurations of different slots, which can be introduced into the system of Oroskar to permit assignment of different duplexing techniques to be assigned to different slots as necessary for optimizing usage of wireless resources.  


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oroskar in view of Park et al. (Pub. No.: US 20200145967 A1), hereafter referred to as Park.  
	In regard to Claim 8, as presented in the rejection of Claim 1, Oroskar teaches the multiplexing option.  
Oroskar fails to teach the multiplexing option corresponds to a slot, and indicates that the parent node is to be downlink transmitting in the slot or is to be uplink receiving in the slot, and indicates whether a child distributed unit function is allowed to downlink transmit in the slot, uplink receive in the slot, or is not allowed to transmit or receive in the slot.  
Park teaches the multiplexing option corresponds to a slot, and indicates that the parent node is to be downlink transmitting in the slot or is to be uplink receiving in the slot, and indicates whether a child distributed unit function is allowed to downlink transmit in the slot, uplink receive in the slot, or is not allowed to transmit or receive in the slot (The DCI may indicate an uplink grant comprising transmission parameters for one or more transport blocks. The DCI may indicate a downlink assignment indicating parameters for receiving one or more transport blocks, Para. 291).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with the teachings of Oroskar since Park provides a technique for indicating uplink and downlink for wireless resources, which can be introduced into the system of Oroskar to permit a device to indicate to a relay base station the appropriate uplink and downlink communications to be conducted in slots in wireless resources.  


Claim(s) 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oroskar in view of Seo et al. (Pub. No.: US 20110317616 A1), hereafter referred to as Seo.  
	In regard to Claim 10, as presented in the rejection of Claim 9, Oroskar teaches the system.  
Oroskar fails to teach the dynamic frame structure coordination modifies a semi-static frame structure configuration.  
Seo teaches the dynamic frame structure coordination modifies a semi-static frame structure configuration (defining a position and a length of a subframe where a backhaul signal is transmitted, Para. 104).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo with the teachings of Oroskar since Seo provides a technique for configuring frames, which can be introduced into the system of Oroskar to permit flexibility in in data structures to obtain optimum resource utilization.  

In regard to Claim 11, as presented in the rejection of Claim 9, Oroskar teaches the system.  
Oroskar fails to teach the dynamic frame structure coordination is set for a time period.  
Seo teaches the dynamic frame structure coordination is set for a time period (defining a position and a length of a subframe where a backhaul signal is transmitted, Para. 104).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo with the teachings of Oroskar since Seo provides a technique for configuring frames, which can be introduced into the system of Oroskar to permit flexibility in in data structures to obtain optimum resource utilization.  

In regard to Claim 12, as presented in the rejection of Claim 9, Oroskar teaches the system.  
Oroskar fails to teach the dynamic frame structure coordination is set for an indicated frequency resource.  
Seo teaches the dynamic frame structure coordination is set for an indicated frequency resource (the base station 11 or the relay node 15 may execute a scheduling of a downlink frequency region, Para. 66).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo with the teachings of Oroskar since Seo provides a technique for configuring frames, which can be introduced into the system of Oroskar to permit flexibility in in data structures to obtain optimum resource utilization.  

In regard to Claim 15, as presented in the rejection of Claim 9, Oroskar teaches the system.  
Oroskar fails to teach the multiplexing option is indicated in a dynamic frame structure coordination message comprising one or more multiplexing options and one or more slots identified in the dynamic frame structure coordination message.  
Seo teaches the multiplexing option is indicated in a dynamic frame structure coordination message comprising one or more multiplexing options and one or more slots identified in the dynamic frame structure coordination message (defining a position and a length of a subframe where a backhaul signal is transmitted, Para. 104).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo with the teachings of Oroskar since Seo provides a technique for configuring frames, which can be introduced into the system of Oroskar to permit flexibility in in data structures to obtain optimum resource utilization.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIRAG G SHAH can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
11-3-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477